Title: From Thomas Jefferson to Thomas Mann Randolph, 14 December 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th: Jefferson to T M Randolph
                        Philadelphia. Dec. 14. 97.
                    
                    I arrived here on the 8th. day of my journey from Belmont, having suffered much with the severity of the weather, and taken moreover a violent cold which still indisposes me. Not so much however as to prevent my attendance on business, and it is going off. The Senate had as yet only a single bill before them, so that I found myself in place in time for business. They have since received and passed a law from the Representatives for suspending the stamp act till July. A law is also on the carpet for continuing the currency of foreign coin. The same motive which occasioned the postponement of the Stamp act, to wit, the approach of the elections, will occasion a postponement also of the land tax. Flour here is 9. to 10. dollars; wheat 1 1/2dollar. I have a letter from the first merchant at Cowes informing me that in consequence of the bad weather during harvest, the quality as well as quantity of their wheat will be low: that wheat had risen from 6/6 sterl. to 8/ and 9/ and probably would get up to 10/ sterl. the bushel: and that we may count on 8/6 at least through the whole season. You will see the extract in Bache’s paper, wherein I had it inserted for the information of both the merchant and farmer, and it may not be amiss to let our neighbors of both descriptions know that the extract is genuine, from me, and to be relied on. We have nothing late from Europe more than is in the newspapers. Colo. Monroe’s pamphlet has not yet appeared but soon will. A great explosion in commerce is hourly expected. Great fall of prices in labor and at the markets has already taken place. The market here is now lower than it has been for four years past. It is expected that every thing will soon be down at old prices. My love to my dear Martha, and kiss the little ones for me. Adieu affectionately.
                